     Case 3:19-cv-00692-MMD-WGC Document 27 Filed 05/15/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA


ROSA ESTER BRIZUELA, individually,   )             3:19-cv-00692-MMD-WGC
and as the appointed special administrator
                                     )
of the estate of ROLANDO ANTONIO     )             MINUTES OF THE COURT
BRIZUELA,                            )
                                     )             May 15, 2020
                        Plaintiffs,  )
       vs.                           )
                                     )
CITY OF SPARKS, CITY OF SPARKS       )
POLICE DEPARTMENT, ELI MAILE,        )
BRIAN SULLIVAN, et al.,              )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER            REPORTER:     NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court is Plaintiffs’ Motion for Leave to File Second Amended Complaint for
Damages to Add a Claim for Deprivation of Familial Relations and Add Roland Brizuela and
Morgan Brizuela as Plaintiffs (ECF No. 24). Defendants have filed a Notice of Non-Opposition
to Plaintiffs’ Motion for Leave to File Second Amended Complaint (ECF No. 25).

        Plaintiffs’ Motion for Leave to File Second Amended Complaint for Damages to Add a
Claim for Deprivation of Familial Relations and Add Roland Brizuela and Morgan Brizuela as
Plaintiffs (ECF No. 24) is GRANTED. Plaintiffs shall file their Second Amended Complaint
(attached as Exhibit 1 (ECF No. 24)) within five (5) days from the date of this Order.

       IT IS SO ORDERED.

                                                  DEBRA K. KEMPI, CLERK
                                                  By: _______/s/_____________
                                                        Deputy Clerk
